Citation Nr: 0027086	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  98-17 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Dallas, 
Texas


THE ISSUE

Entitlement to payment of unauthorized expenses at a private 
facility, the Harris Methodist Health System Hospital, on 
July 14-15, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse






ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from August 1953 to May 1955.

Service connection is in effect only for varicose veins for 
which a 10 percent rating is assigned.

This appeal to the Board of Veterans' Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Medical Center (MC) in Dallas, Texas.  The Dallas VA Regional 
Office (RO) is handling the claim.

The veteran and his wife provided oral testimony before a 
Hearing Officer at the RO in January 1999, a transcript of 
which is of record.


FINDING OF FACT

Care at the Harris Methodist Health System Hospital from July 
14-15, 1997, was not for, and at no time involved, aggravated 
or otherwise impacted upon service-connected disability.


CONCLUSION OF LAW

The criteria for reimbursement of or payment for the cost of 
unauthorized medical treatment at the Harris Methodist Health 
System Hospital from July 14-15, 1997, have not been met.  38 
U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

From the outset, the Board would note that it has clear 
jurisdictional authority within laws and regulations on the 
issue at hand.  See, i.e., 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.101, and other guidelines as cited in Zimick v. West, 11 
Vet. App. 458 (1998); see also, Webb v. Brown, 7 Vet. App. 
122 (1994)].  

The United States Court of Appeals for Veterans Claims 
(Court) has held that although the decision to authorize such 
non-VA care or not is discretional within VA and the 
Secretary under cited provisions, the right of a veteran to 
appeal thereon is basic.  See Zimick at 48.

Legislation providing for medical treatment benefits to 
veterans contemplates that Government facilities, which are 
especially maintained for that purpose at considerable 
expense, shall be used to the fullest extent possible. 38 
U.S.C.A. § 1703 (West 1991).  

There are, however, regulatory criteria that permit VA to 
assume financial responsibility for medical expenses incurred 
by veterans at private medical facilities under certain 
circumstances.

It is noteworthy that the Court has also held that the 
Secretary's authority to contract with private agencies or 
persons (i.e., hospitals) for such necessary services is 
broad under 38 U.S.C.A. § 513.  See Zimick, supra, at 51.  As 
identified by the Court, the standard used to assess whether 
the Secretary's discretion to authorize or not was used 
judiciously in any given case is whether it was "arbitrary, 
capricious, an abuse of discretion or not otherwise in 
accordance with law".  See Malone v. Gober, 10 Vet. App. 539, 
543 (1997).

The provisions of 38 U.S.C.A. § 1703, as also further 
implemented in 38 C.F.R. §§ 17.52, 17.53, 17.54, etc., 
provide for hospital care and medical services in non-VA 
facilities under certain circumstances.  Such care must be 
authorized in advance.  In this case, there is no contention 
that such authorization was sought in advance, so this theory 
is inapplicable to the current appellate review.

However, there are totally separate provisions available for 
circumstances when there is no prior authorization or it has 
not been requested, and reimbursement of the expenses of such 
care is requested, as in this case.  

Veterans entitled to hospital care or medical services may be 
reimbursed (or payment made, under specific circumstances on 
their behalf to another facility, etc.), under certain 
circumstances for the reasonable value of such care or 
services for which such veterans have made payment from 
sources other than VA.  

The circumstances set forth under the law [38 U.S.C.A. § 1728 
(West 1991); 38 C.F.R. § 17.120 (1999)] are specific, and 
include the following:

(1)  Such care or services were rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health;

(2)  Such care or services were rendered 
to a veteran in need thereof:

	(A) for an adjudicated service-
connected disability;

	(B) for a nonservice-connected 
disability associated with and held to be 
aggravating a service-connected 
disability;

	(C) for any disability of a veteran 
who has a total disability permanent in 
nature from a service-connected 
disability, or

	(D) for any illness, injury or 
dental condition in the case of a veteran 
who is 

(1) a participant in a 
vocational rehabilitation 
program; and 

(2) medically determined to have 
been in need of care or 
treatment to make possible such 
veteran's entrance into a course 
of training, or prevent 
interruption of a course of 
training, or hasten the return 
to a course of training which 
was interrupted because of such 
illness, etc.; and

(3)  VA or other federal 
facilities were not feasibly 
available, and an attempt to use 
them beforehand would not have 
been reasonable, sound, wise or 
practical.  

The Court has also held that the law, with respect to 
reimbursement for unauthorized medical treatment requires 
that each criterion must be met to prevail in a claim for 
reimbursement.  See Hayes v. Brown, 6 Vet. App. 66 (1993), 
Parker v. Brown, 7 Vet. App. 116, 119 (1994).  

The Court has also described the various impacting factors 
which must be taken into account in a determination as to 
whether an attempt to use VA facilities would have been 
"reasonable, sound, wise or practical" as contemplated under 
the aforecited statute.  See Hennessey v. Brown, 7 Vet. App. 
143, 147 (1994); Cotton v. Brown, 7 Vet. App. 325, 328 
(1995).  

However, these and the other elements of medical emergency 
and feasible availability of VA facilities are cumulative 
criteria rather than independent bases for consideration of 
reimbursement.  See, e.g., Malone v. Gober, 10 Vet. App. 539, 
543 (1997); Cotton v. Brown, op. cit.; Argo v. Derwinski, 2 
Vet. App. 509, 510 (1992).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See, i.e., 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  

The Court has admonished VA not to substitute its judgment 
for that of a medical expert.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such doubt shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102 
(1999).


Factual Background

In essence, the file records that the veteran had been 
receiving occasional care for multiple health problems 
including reflux esophagitis, which is not service-connected.  
His varicose veins have been described as mild or not severe.




Clinical records are in the file relating to the veteran's 
presentation to a VAMC emergency room (in Waco) on July 12, 
1997.  He arrived at 1301 hours in an ambulatory state.  His 
weight was 203 pounds, height 6'1", and his temperature was 
100.6 degrees F; pulse was 89; respirations were 24; and his 
blood pressure was 140/74.  He was noted to be allergic to 
Novocaine, and was currently taking Prilosec.  

The "triage" notation at presentation was that

(V)eteran traveling today with wife.  
Woke up feeling weak in the legs and 
feeling as though his face was drawn up.  
Veteran and wife wondered if it related 
to fish they had eaten last night as she 
did not feel well after eating.  Veteran 
C/O weakness and headache.  No nausea, 
vomiting or diarrhea.  C/O pain in the 
legs "feels like they are tied in 
knots".  Grips equal.  Veteran states 
that he needs to use cane because he 
feels so weak.  Wife states that when 
veteran is ill the legs seem to be 
affected most.

The clinical notation is that the veteran was said to be 
alert, and on examination, his head and neck were within 
normal limits.  Other findings were also entirely normal 
including heart and respirations; lungs were clear and soft 
and there were no focal neurological signs.  A blood count 
was undertaken which showed white blood cells of 11.2, P 90, 
L4 and M6.  Assessment was "fever ? etiology".  

The veteran was given Amoxil, 250 mg. by mouth, twice a day 
for 7 days.  He was to take Tylenol, 325 mg., 2 Tablets by 
mouth, four times a day as required.  The physician signing 
the report indicated that he had been told to rest, increase 
his fluid intake and return PRN or follow-up with his own 
physician.  The physician signed the report at 1425 hours.  


A follow-up report signed by a nurse at 1439 hours was to the 
effect that the disposition after emergency care was that the 
veteran had been given an after care sheet; that he was to 
rest; his condition was unchanged; that he was discharged at 
1445 hours along with a copy of instructions.

A report from the Harris Methodist Health System facility is 
of record showing that on July 13, 1997, at 1950 hours, the 
veteran presented at that facility.  His wife stated that his 
vomiting had begun the day before and that he had been seen 
at the VA facility "yesterday" as well.  

At 1955 hours, he was described as alert, active, vomiting, 
diaphoretic and his color was pale.  He had developed high 
fever with myalgia and headache but no rash.  He had had no 
contact with birds or bats but might have had a tick bite 
about two weeks before.  He was admitted after a lumbar 
puncture.

On admission examination, his temperature was 105.5 degrees, 
pulse was 140, respirations 24.  He appeared drained and very 
flat.  Examination was unremarkable except for very mild 
abdominal tenderness without rebound.  

He was admitted to a medical floor and, after cultures, 
started on IV fluids.  The exact etiology of the very high 
fever was unclear.  He was initially started on broad 
spectrum coverage with Rocephin and Erythromycin.  There was 
some discussion about his having a tick borne illness, and 
because he was having some problems with the parenteral 
Erythromycin, he was changed to oral Tetracycline.  

When a blood culture came back positive, Gentamycin was 
added.  His fever came down somewhat over the first 24 hours.  
A computerized tomography (CAT) scan of the abdomen showed 
mild atelectasis but no other abnormalities.  Chest X-ray was 
reported verbally from the emergency room.  





Because he had VA benefits and requested transfer there, the 
facility contacted the VA chief resident and he was accepted 
and transferred to the VA facility.  

Various laboratory tests were nonspecific and it was unclear 
what had caused the fever.  While the cause of the sepsis was 
unknown, diverticular disease was suspected.  A notation was 
made that he would have follow-up at the VA facility in 
Dallas.

The veteran and his wife provided information at the January 
1999 personal hearing as to the nature of his symptoms at and 
after the VA visit on July 12, and the private admission on 
July 14-15; the transcript is of record.


Analysis

As cited above, the Court has held that certain elements of 
the regulations with regard to reimbursement of previously 
unauthorized medical expenses are cumulative rather than 
singularly definitive, namely in those situations where 
judgment comes into play, i.e., whether the situation was a 
medical emergency, whether there were available VA 
facilities, etc.  In these elements there are questions of 
discernment, i.e., as to what constitutes an emergency, what 
constitutes reasonable feasibility, etc.

However, there are other elements of the regulations as cited 
above which are not subject to interpretation, but are quite 
specific and not equivocal or subject to judgmental 
differences of opinion.  



In particular, in this case, there is a fundamental basic 
criterion for reimbursement of such expenses, namely that the 
treatment must have been for an adjudicated service-connected 
disability; or for a nonservice-connected disability 
associated with and held to be aggravating a service-
connected disability; or for any disability of a veteran who 
has a total disability permanent in nature from a service-
connected disability, or under certain other peculiar 
circumstances such as vocational rehabilitation, etc., which 
are not pertinent herein.

The regulations clearly state that the claim must meet all 
criteria.  In the veteran's case, the most fundamental and 
basic criterion is not met; namely, that the care in question 
was not for a service-connected disability, nor was it for a 
disability aggravating any service-connected disability 
(namely his varicose veins).  

The veteran did not have a total and permanent disability 
from service-connected disability; and he did not otherwise 
fulfill any of the other exceptions identified above with 
regard to training, etc.  

While the Board appreciates the expressed circumstances of 
the veteran and his wife, namely that the veteran has been 
receiving VA care for nonservice-connected disabilities on 
occasion, and that a possible emergency prevailed at the time 
of his admission, these are not factors which may be included 
in the adjudicative resolution of this issue.

The evidentiary record does not support the mandatory 
criteria for VA reimbursement of or payment for the cost of 
unauthorized medical treatment at the Harris Methodist Health 
System Hospital, on July 14-15, 1997.  38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
reimbursement of or payment for the cost of unauthorized 
medical treatment. 


ORDER

Reimbursement of or payment for expenses of private hospital 
care at the Harris Methodist Health System Hospital, on July 
14-15, 1997 is denied.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

 

